UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON THOMAS TALLEY,

                Defendant - Appellant.



                             No. 09-4873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON THOMAS TALLEY,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:08-cr-00030-sgw-1; 5:09-cr-00024-sgw-1)


Submitted:   July 20, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge,        DUNCAN,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia,
Andrea L. Harris, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Charlottesville, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Roanoke,
Virginia, Nancy S. Healey, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Clifton Thomas Talley appeals the denial of his motion to

suppress evidence obtained as a result of what he claims was an

illegal seizure of his person.               He also appeals the revocation

of a term of supervised release imposed in a prior case as well

as the sentence he received as the result of the revocation.

Finding no error, we affirm.



                                     I.

     On   the   afternoon    of   July       5,    2008,   a   woman   speaking    in

broken English called 911 to report that a man was viewing child

pornography     on   a   computer   in       the    Staunton     Public   Library.

Staunton Police Officers Robert Hildebrand and Ray Murray, both

dressed in their police uniforms, responded to the call within

17 minutes.     The 911 dispatcher informed the officers that the

suspect was described as a white male, 40 to 50 years old, with

brown hair, shorts, and slip-on shoes and that he was in the

library’s computer area, straight back from the front door.                       The

dispatcher had a call-back number for the 911 caller although

the caller had not provided her name.

     Upon their arrival at the library, the officers did not

find anyone matching the description in the library’s actual

computer room.       Hildebrand therefore asked the dispatcher to

have the 911 caller meet them somewhere in the library.                           The

                                         3
officers then proceeded to another area of the library that was

also straight back from the main entrance.                               There, they were

able    to    find      a    person,     later       identified    as     Clifton       Talley,

fitting the caller’s description.                      Talley, a white male, looked

to the officers to be “around 50,” and he was wearing shorts and

flip-flops and using a laptop computer.                          J.A. 146.      Hildebrand

made    eye     contact       with    Talley     three     times    and    testified       that

Talley seemed to be “logging off the laptop, nervously.”                                   J.A.

90-91.       As the officers walked past Talley, it appeared to them

that there were no applications running on his computer.

       When the officers went to speak with a library employee,

Talley got up and left the library.                         Hildebrand followed him,

approached Talley, and told him that he matched a description of

a     suspect      who       had     been     identified      as    looking        at     child

pornography.         Hildebrand asked Talley if he had been looking at

child pornography, and Talley denied doing so.                            Hildebrand asked

for    consent     to       look   at   Talley’s       laptop,     but    Talley    refused.

Talley did, however, provide his driver’s license when asked by

Hildebrand for identification.                       For safety purposes, Hildebrand

also took a backpack that Talley was carrying.                            Hildebrand then

returned      to   his       patrol     car   to     run   Talley’s      license,       leaving

Talley’s backpack on the hood of the car.                          Officer Murray, who

had also exited the library, remained with Talley.



                                                 4
       When      he     processed      the    license,       Hildebrand          learned    that

Talley had prior child pornography convictions, was registered

as     a     sexually        violent     predator,           and     was     on     probation.

Hildebrand testified that when he returned to Talley and asked

him if he was on probation, Talley became “very nervous.”                                   J.A.

94.        Around the same time, the 911 dispatcher told Hildebrand

that the 911 caller was “going to be by the entrance” and that

“[s]he stated she believes you have the wrong person.”                                      J.A.

236.       Approximately 30 seconds later, as Hildebrand continued to

question Talley, Talley told Hildebrand, “I am sick.”                                    J.A. 95

(internal        quotation       marks       omitted).         When       Hildebrand       asked

whether       he       was   physically        sick    or      mentally          sick,    Talley

responded, “I can’t stop looking at porn.”                                J.A. 95 (internal

quotation marks omitted).                He nevertheless asked Hildebrand to

“give      him     a   break    and    let    him     go.”         J.A.    95.      Hildebrand

arrested Talley instead.

       Officer         Murray   had    not    heard     the    dispatcher’s          statement

that the caller believed they had the wrong person.                                However, he

had heard that the caller was at the library’s entrance, and he

therefore        had     gone   to     find    her.          When    he    found     her,    she

described in broken English the images that prompted her 911

call.        She said that she saw a nude girl, “approximately 10

years of age or so” with what looked like paper covering her

eyes and face.           J.A. 150.       She made no mention of believing that

                                                5
the   officers      had    the     wrong   person.        After    Talley’s      arrest,

Murray again spoke in person with the caller and obtained her

personal information.            She also described the area in which she

had seen the images that prompted her call, and it was the same

area in which the officers had first seen Talley.

      After Talley was placed under arrest, Murray searched his

backpack and found a notebook containing a list of suggestive

web addresses, like “youngboys.com.”                   J.A. 154.        Hildebrand had

looked through the backpack for officer safety and observed that

there was a laptop computer and perhaps a notebook.                         Hildebrand

advised Talley of his Miranda rights and transported him to the

Staunton    Police        Department.         Talley    subsequently       waived    his

Miranda rights and admitted to having images of naked minors on

his   computer      and    accessing       websites     depicting       naked    minors.

Murray   later      obtained       a    search    warrant    for     Talley’s      laptop

computer, the execution of which revealed several images that

appeared     to    be      child       pornography.         Arrest      warrants    were

thereafter        obtained       for     Talley     for     possession      of      child

pornography,       and     a   second      search     warrant     was    obtained    for

Talley’s home.           The execution of the search warrant yielded a

disk containing child pornography.

      A Charlottesville federal grand jury subsequently returned

an indictment against Talley charging him with two counts of

knowingly     possessing           material       containing      images    of      child

                                              6
pornography.         See      18    U.S.C.          § 2252A(a)(5)(B)          and       2252(b)(2).

Talley moved to suppress the evidence as fruit of his initial

detention      and       arrest,          both          of    which      he        claimed         were

unconstitutional.             Following             a    hearing,      the    district         court

denied   the    motion.            The    court         ruled   that     Officer         Hildebrand

reasonably suspected Talley of possession of child pornography

when he initially detained him and that the reasonable suspicion

was not dissipated by the dispatcher’s statement that the caller

believed they had the wrong man.                           The court further found that

probable cause existed to arrest Talley when, in the context of

Hildebrand’s       investigation               of       the   child     pornography           crime,

Talley asked Officer Hildebrand to “give him a break and let him

go”   because      he      could         not        stop      himself     from          looking     at

pornography.       The court found that it would have been reasonable

for   Hildebrand         to    conclude             that      Talley     had        admitted        to

committing the crime he was investigating.

      Talley entered a conditional plea to the charges, reserving

the right to appeal the denial of his suppression motion.                                            At

the   sentencing        hearing,         the    government        argued          for    an   upward

variance or departure primarily based on Talley’s prior criminal

history,    his      pattern        of    recidivism,           and     the       nature      of   his

offenses.         The    government            emphasized        that        he    had     been     on

supervised release for a prior federal child pornography crime

when he committed the present offenses and that he had committed

                                                    7
the prior crime when on supervised release for an earlier child

pornography        offense.           Talley       argued       for       a     sentence          at    the

enhanced      statutory         minimum       of       10    years.           In      the    end,       the

district court varied upward based on the 18 U.S.C. § 3553(a)

factors, including Talley’s offense history and recidivism, and

the    need       for    the    sentence       to           afford    adequate             deterrence,

sentencing Talley to 160 months’ imprisonment on each count, to

be served concurrently, as well as lifetime supervision.

       A federal probation officer assigned to supervise Talley

petitioned        to    revoke     Talley’s            supervised         release,          contending

that    he    had       violated      three        conditions          of       his    supervision,

including the condition that he would not commit further crimes.

At    the    revocation         proceeding         the       district         court        found       that

Talley’s      crimes      did    in    fact    constitute             a    Grade       B    supervised

release violation.              See U.S.S.G. § 7B1.1(a)(2).                        Because Talley

had a Category II criminal history, he faced a statutory maximum

custody range of up to three years, and his advisory revocation

sentencing        range    was     six    to       twelve      months.             The      government

requested that the district court consider sentencing Talley up

to a consecutive maximum of three years’ imprisonment based on

the arguments the government had presented at the sentencing

proceeding for the crimes underlying the revocation.                                              Talley

argued      for    a    concurrent       sentence            within       the    advisory         range.

Concluding        that    that     Talley      had          shown     himself          to    be    “very

                                                   8
difficult to supervise,” the district court found the advisory

range   inappropriate      and   imposed     a   30-month   consecutive     term.

J.A. 422.



                                       II.

     On appeal, Talley first argues that the officers never had

a sufficient basis to detain him and, alternatively, that any

reasonable suspicion they had immediately dissipated when they

were told the 911 caller had stated that she believed they had

the wrong person.        Talley argues that all of his statements made

after that point should be suppressed as fruit of the illegal

seizure    of    his   person.    He   also      contends   that   the   officers

lacked probable cause to arrest him at the time they took him

into custody and argues for the suppression of the fruit of that

seizure.        Finally, he maintains that because his convictions

were obtained as the result of these illegal seizures of his

person, the district court also erred in utilizing them as the

basis for revoking his term of supervised release.                  We disagree

with all of these arguments, however, and hold that the district

court correctly ruled that Talley’s constitutional rights were

not infringed.

     We conclude that, under the totality of the circumstances,

the officers were legally justified in detaining Talley prior to

arresting him and that probable cause supported Talley’s arrest.

                                        9
Under Terry v. Ohio, 392 U.S. 1 (1968), “an officer may conduct

a    brief   investigatory          stop    where         the    officer     has    reasonable

suspicion that criminal activity may be afoot.”                                United States

v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004).                                     Such a stop

requires only “a minimal level of objective justification,” and

it need not rise to the level of probable cause.                                   Illinois v.

Wardlow,     528    U.S.        119,     123     (2000).           “In      cases    where    an

informant’s       tip     supplies        part       of    the    basis      for    reasonable

suspicion, we must ensure the tip possesses sufficient indicia

of reliability.”          Perkins, 363 F.3d at 323.

       In this case, several factors supported the reliability of

the information the caller provided.                            First, although the 911

caller did not initially provide her name, the dispatcher had a

phone    number     at    which     the    officers         could      contact      her.     See

United    States     v.    Reaves,        512    F.3d      123,    127      (4th    Cir.   2008)

(“When an unidentified tipster provides enough information to

allow    the    police         to   readily          trace       her     identity,     thereby

subjecting herself to potential scrutiny and responsibility for

the    allegations,        a   reasonable        officer         may   conclude      that    the

tipster is credible.”).                Second, her description of the suspect

and his location in the library, along with the nature of the

conduct reported strongly suggested that she had observed that

conduct first-hand.             See Perkins, 363 F.3d at 325 (“The caller

in    this   case    was       clearly     in    a    position         to   know    about    the

                                                10
reported          activity    that     gave       rise     to    [the     officer’s]

suspicion.”).           Third, when the officers found a man generally

fitting the caller’s description, he appeared to act evasively.

See United States v. Sims, 296 F.3d 284, 287 (4th Cir. 2002)

(holding that suspect’s evasive behavior sufficiently supported

reliability of tip to authorize Terry stop).                      When seeing the

police,      he    appeared   to     nervously    sign     off   his    computer   and

promptly exit the library.              Thus, by the time Hildebrand first

spoke with Talley, he was already authorized to conduct a Terry

stop. *

       Once Hildebrand obtained Talley’s license and processed it,

he   learned       of   Talley’s     prior    child      pornography    convictions.

And, the nervousness Talley exhibited during questioning gave

him further basis to suspect that Talley was the person the

caller had described.              Talley nevertheless suggests that the

dispatcher’s statement that the caller believed they had the

wrong person negated any reasonable suspicion that the officers

had.       We disagree.       Talley not only generally fit the caller’s

description, he was the only person the officers found who did.

       *
       Talley argues that it is possible that what the caller
believed to be “child pornography” actually did not satisfy the
legal definition of that term. While Talley is correct that the
caller could have made such a mistake, that possibility did not
prevent the officers from at least reasonably suspecting that
Talley   was   engaging   in  criminal  activity,  particularly
considering his furtive behavior.



                                             11
Based   on    this       fact,    Talley’s     furtive      behavior,       and     Talley’s

prior   child       pornography        crimes,      the    officers       had     reason    to

believe either that the caller was mistaken about them having

the   wrong    man       or    that   the    dispatcher      had    misunderstood          her

broken English in reporting that statement.                              Thus, Hildebrand

was at least authorized to briefly continue his questioning of

Talley,      which      at    that    point,    had    lasted       no    more     than    two

minutes.

      Within 30 seconds of the dispatcher telling the officers

that the caller believed they had the wrong person, Talley had

admitted      to     Hildebrand       that     he   could     not    stop        looking   at

pornography and asked Hildebrand to give him a break and let him

go.     In the context of Hildebrand’s questioning regarding the

possible     child       pornography        offense,      Hildebrand       had    reason    to

believe that Talley had just admitted his guilt.                             He therefore

had probable cause to arrest him.                   See Devenpeck v. Alford, 543

U.S. 146, 152 (2004) (“[W]arrantless arrest . . . is reasonable

. . . where there is probable cause to believe that a criminal

offense has been or is being committed.”).



                                             III.

      Talley       also       maintains     that    his     30-month       sentence       upon

revocation         of     his     supervised        release        term     was      plainly

unreasonable.           We disagree.

                                              12
       A    court       imposing       a    revocation        sentence    “ultimately       has

broad discretion to . . . impose a term of imprisonment up to

the statutory maximum.”                    United States v. Crudup, 461 F.3d 433,

439     (4th       Cir.     2006)          (internal       quotation      marks     omitted).

Recommended            sentencing       ranges       for     violations     of     supervised

release are not true guidelines but rather “‘policy statements

only’       to     give     courts          ‘greater         flexibility’     in       devising

revocation sentences.”                 Id. at 435 (quoting U.S.S.G., Ch. 7, pt.

A, introductory cmts. 1, 3(a)).

       Talley argues that in imposing the 30-month sentence, the

district court “failed to give weight to Talley’s age (59), poor

health (cardiac and gastric chronic conditions), and the high,

over-guideline sentence he had already received for the same

conduct.”          Brief of Appellant at 26.                    Talley also notes that

“[t]he      record       does    not       reflect     any    consideration       of     3553(a)

factors other than Talley’s recidivism and the need to ‘protect

the public.’”             Id.        We conclude, however, that the sentence

imposed          was     not     even        unreasonable,         let      alone        plainly

unreasonable.

       In    imposing          the   30-month         sentence,     the     district      court

stated that it had concluded that the revocation guideline range

was not an appropriate range under the specific circumstances of

this       case    because       Talley       had     proven     himself     to     be    “very

difficult         to    supervise.”           J.A.    421.       Given    that    the     crimes

                                                 13
underlying the sentence Talley challenges marked the second time

Talley had committed such crimes during a term of supervised

release, the district court’s assessment was certainly correct.

We conclude the sentence imposed, which was six months below the

maximum allowed by statute, was a reasonable one.                 Cf. Crudup,

461 F.3d at 440 (holding that 36-month revocation sentence was

reasonable when defendant had repeatedly violated conditions of

supervised release).         The explanation of the sentence was also

sufficient.     See id. at 439 (holding that “a court’s statement

of its reasons for going beyond non-binding policy statements in

imposing    a   sentence     after   revoking   a   defendant’s    supervised

release term need not be as specific as has been required when

courts     departed   from    guidelines    that    were,   before    Booker,

considered to be mandatory” (internal quotation marks omitted)).



                                      IV.

     For the foregoing reasons, we affirm Talley’s convictions

and revocation sentence.

                                                                     AFFIRMED




                                       14